Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 1 of 11




                    Sandvig v. Barr
             No. 1:16-cv-1368 (JDB)


       Plaintiffs’ Exhibit 16
 Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 2 of 11




AN ESTIMATE OF
HOUSING DISCRIMINATION
AGAINST SAME-SEX COUPLES




 U.S. Department of Housing and Urban Development | Office of Policy Development and ResearchPID1157
            Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 3 of 11




Visit PD&R’s website

www.huduser.org
to find this report and others sponsored by HUD’s Office of Policy Development and Research (PD&R). Other services of
HUD USER, PD&R’s research information service, include listservs, special interest reports, bimonthly publications (best
practices, significant studies from other sources), access to public use databases, and a hotline (800–245–2691) for help
accessing the information you need.

                                                                                                          PID1158
   Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 4 of 11




AN ESTIMATE OF
HOUSING DISCRIMINATION
AGAINST SAME-SEX COUPLES


Prepared for
U.S. Department of Housing and Urban Development
Office of Policy Development and Research

Prepared by
Samantha Friedman
University at Albany, SUNY
Angela Reynolds
Susan Scovill
Florence R. Brassier
Ron Campbell
McKenzie Ballou
M. Davis and Company, Inc.
Philadelphia, Pennsylvania



June 2013




                                                                       PID1159
                  Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 5 of 11

An Estimate of Housing Discrimination Against Same-Sex Couples                                                                                                   1



Introduction

This report presents the ﬁndings of the ﬁrst large-scale, paired-                   Fair Housing Laws
testing study to measure treatment of same-sex couples in the
electronically advertised rental housing market. The study,                         The federal Fair Housing Act (Title VIII of the Civil Rights Act
sponsored by the U.S. Department of Housing and Urban                               of 1968) prohibits discrimination in the sale, rental, and ﬁnanc-
Development (HUD) and conducted by M. Davis and Company                             ing of housing or in other housing-related transactions on the
(MDAC), Inc., was developed to obtain a baseline national                           basis of seven protected classes: race, color, religion, national
estimate of housing discrimination against same-sex couples at                      origin, sex, familial status (the presence of children less than 18
the initial stage of the search for rental housing. It builds on the                years old, seeking custody of such people, or being pregnant),
well-established matched-pair testing method used in previous                       and disability. For example, housing providers are prohibited
HUD housing discrimination studies (HDSs) examining racial                          from considering these protected characteristics as the basis
and ethnic discrimination in the housing market. The in-person                      for rejecting or refusing to negotiate with individuals seeking
method was adapted to reﬂect the increased use of the Internet                      housing or housing-related services, from misrepresenting or
in the housing search. The results are based on 6,833 paired                        limiting housing opportunities based on these protected char-
e-mail tests conducted in 50 metropolitan areas from June                           acteristics, or in setting different terms or conditions because of
through October 2011.                                                               these protected characteristics.
This study examines the treatment of same-sex couples seeking                       Neither sexual orientation nor gender identity is a protected
rental housing, a subject not previously observed on a national                     class under the federal Fair Housing Act, although some forms
scale. Although the federal Fair Housing Act does not include                       of such discrimination against LGBT people might be prohibited
sexual orientation or gender identity among its protected classes,                  under currently protected classes: sex discrimination (for example,
evidence suggests that discrimination on the basis of actual or                     nonconformity with gender stereotypes), sexual harassment, or
perceived sexual orientation limits housing opportunities for gay                   disability (such as a provider’s perception that a gay applicant
men and lesbians. Studies of public perception and attitudes                        might have HIV/AIDS). An increasing number of states and
toward sexual minorities show prejudice and stigma against this                     local jurisdictions have enacted legislative protections against
community (Herek, 2009a, 2009b). Smaller scale testing projects                     housing discrimination based on sexual orientation or gender
and other studies, discussed in the following section, indicate                     identity. As of early 2012, 20 states and the District of Colum-
that same-sex couples experience prejudice based on their                           bia have enacted legislation prohibiting housing discrimination
sexual orientation and encounter discrimination in their search                     based on sexual orientation or gender identity:2
for housing. State and local jurisdictions are increasingly enact-
ing legislation prohibiting discrimination on the basis of sexual                   California                                 Nevada
orientation or gender identity. Based on the existing evidence                      Colorado                                   New Hampshire
of discrimination experienced by lesbian, gay, bisexual, and                        Connecticut                                   (sexual orientation only)
transgender (LGBT) people, HUD recently issued a ﬁnal rule to                       Delaware                                   New Jersey
ensure that its core programs are open to all eligible individuals                      (sexual orientation only)              New Mexico
and families, regardless of sexual orientation or gender identity.1                 Hawaii                                     New York
                                                                                    Illinois                                      (sexual orientation only)
In addition, recognizing the increasing use of the Internet to
                                                                                    Iowa                                       Oregon
search for housing, this study uses Internet advertising and
                                                                                    Maine                                      Rhode Island
matched-pair e-mails—the threshold of the housing transac-
                                                                                    Maryland                                   Vermont
tion—as the point of contact between the tester and the hous-
                                                                                        (sexual orientation only)              Washington
ing provider. In each paired test, the housing provider received
                                                                                    Massachusetts                              Washington, D.C.
two e-mails inquiring into an advertised rental unit: one from
                                                                                    Minnesota                                  Wisconsin
a self-identiﬁed same-sex couple and one from a self-identiﬁed
                                                                                                                                  (sexual orientation only)
heterosexual couple.

1
  “Equal Access to Housing in HUD Programs Regardless of Sexual Orientation or Gender Identity.” Final rule. Federal Register 77 (5662) February 3, 2012. Also
available at http://portal.hud.gov/hudportal/documents/huddoc?id=12lgbtﬁnalrule.pdf.
2
    See HUD’s Fair Housing Act LGBT web page at http://portal.hud.gov/hudportal/HUD?src=/program_ofﬁces/fair_housing_equal_opp/LGBT_Housing_Discrimination.

                                                                                                                                                   PID1167
                   Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 6 of 11

An Estimate of Housing Discrimination Against Same-Sex Couples                                                                                     2


Several states and more than 240 local jurisdictions currently                housing practices, because testing is a powerful tool for directly
prohibit discrimination in employment and public accom-                       observing differences in the treatment that homeseekers experi-
modations on the basis of sexual orientation. Many of these                   ence. When paired testing is applied to large, representative
local jurisdictions also prohibit discrimination in housing                   samples and implemented with rigorous controls, it provides
on the basis of sexual orientation, gender identity, or gender                reliable estimates of the differences in treatment among differ-
expression.                                                                   ent populations.

On February 3, 2012, HUD published its Final Rule, “Equal                     HUD funded three national studies using the methodology of
Access to Housing in HUD Programs Regardless of Sexual                        matched-pair testing to measure the levels of housing discrimi-
Orientation or Gender Identity,” which prohibits making a                     nation based primarily on race and ethnicity.
determination of eligibility for HUD-assisted or HUD-insured
                                                                              In 1977, HUD’s Housing Market Practices Survey (HMPS1977)
housing on the basis of sexual orientation or gender identity.
                                                                              employed the auditor technique to observe differential treatment
The rule applies to all HUD programs, including public housing,
                                                                              of Black and White homeseekers. The Black and White audi-
HUD-assisted or HUD-ﬁnanced housing, and FHA-insured
                                                                              tors were both male or both female and had approximately
mortgage ﬁnancing. The rule has four main provisions: It
                                                                              the same level of education, income, occupation, and family
(1) requires providers assisted by HUD or insured by FHA to
                                                                              characteristics. Each member of the audit team responded
make housing available without regard to actual or perceived
                                                                              separately to advertisements that were randomly selected from
sexual orientation, gender identity, or marital status; (2) clariﬁes
                                                                              major newspapers, and then they recorded their treatment on
that the deﬁnitions of family and household, which are integral to
                                                                              standardized forms. In HMPS1977 1,609 rental and 1,655 sales
determining who is eligible for HUD’s core programs, includes
                                                                              audits were conducted in 40 metropolitan areas during May
people regardless of actual or perceived sexual orientation,
                                                                              and June of 1977. The results revealed signiﬁcant differences
gender identity, or marital status; (3) prohibits HUD-assisted
                                                                              between the Black and White audits. The white auditor was
and FHA-insured entities from inquiring about an applicant’s
                                                                              favored 50.4 percent of the time in the sales market and 45.7
or occupant’s sexual orientation or gender identity for the
                                                                              percent of the time in the rental market. The black auditor was
purpose of determining eligibility or otherwise making housing
                                                                              favored only 19.7 and 17.9 percent of the time, respectively.
available; and (4) prohibits FHA-approved lenders from basing
eligibility determinations for FHA-insured loans on actual or                 HUD built on the HMPS1977 experience 10 years later by
perceived sexual orientation or gender identity.3                             launching a second national audit study, the 1989 Housing
                                                                              Discrimination Study (HDS1989). This study involved 3,800
Although less than one-half of all states provide state-level
                                                                              paired tests for discrimination against Black and Hispanic
protection against housing discrimination for LGBT people, the
                                                                              homeseekers. As in HMPS1977, both rental and sales markets
effect of this lack of legislation remains unknown. Although
                                                                              were tested in a random sample of 25 major metropolitan
most information is anecdotal, some previous formal research
                                                                              areas. Black-White tests were conducted in 20 of these sites and
studies, described in the following section, illuminate the issue
                                                                              Hispanic-non-Hispanic White tests were conducted in 13 sites.
of housing discrimination against LGBT people.
                                                                              The HDS methodology also involved expanded sample sizes
                                                                              in 5 metropolitan areas, which supported in depth analysis of
Paired Testing and Previous Housing                                           variations in patterns of discrimination within urban areas (Fix
Discrimination Studies                                                        and Turner, 1998).

Testing is an investigative technique used to observe the practices           In HDS1989, Black renters faced a 10.7-percent chance of being
of housing providers. Testers, who pose as individuals seeking                excluded altogether from housing made available to comparable
housing, contact housing providers in a variety of ways to in-                White renters and a 23.5-percent chance of learning about fewer
quire about housing opportunities. The origins of paired testing              apartments. Real estate brokers were also much more likely to
as a method of studying housing discrimination and identifying                offer ﬁnancial advice to White than to Black customers.
differential treatment lie in fair housing enforcement, and test-             In HUD’s third national study, Discrimination in Metropolitan
ing was originally used to identify individual housing providers              Housing Markets (HDS2000), the results were based on 4,600
who were violating housing discrimination laws. HUD has used                  paired tests conducted in 23 metropolitan areas nationwide
testing for more than 40 years to investigate discriminatory                  during the summer and fall of 2000.


3
    http://portal.hud.gov/hudportal/documents/huddoc?id=12lgbtﬁnalrule.pdf.

                                                                                                                                  PID1168
              Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 7 of 11

An Estimate of Housing Discrimination Against Same-Sex Couples                                                                               3


HDS2000 Phase I was designed to provide updated national              essentially unchanged since 1989, and Hispanic renters ap-
estimates of adverse treatment against Black and Hispanic home­-      peared to face a greater incidence of discrimination than Black
seekers and to measure change in the incidence of differential        renters.
treatment since 1989. In addition, Phase I provided estimates
of adverse treatment against Black and Hispanic homeseekers
in 20 individual metropolitan areas and exploratory estimates         Previous Research on Discrimination
of adverse treatment against Asian (in 2 metropolitan areas)          Against LGBT People
and Native American (in 1 metropolitan area) homeseekers.
                                                                      None of the previous HUD housing discrimination studies in-
The basic testing protocols replicated those implemented in
                                                                      cluded observation of the differential treatment of homeseekers
HDS1989. Random samples of advertised housing units were
                                                                      on the basis of sexual orientation, and little empirical research
drawn weekly from major metropolitan newspapers, and testers
                                                                      has focused on housing discrimination against the LGBT com-
visited the sampled offices to inquire about the availability of
                                                                      munity.
these advertised units. Both minority and White partners were
assigned incomes, assets, and debt levels to make them equally        In community-based surveys conducted during the 1980s
qualified to buy or rent the advertised housing unit. Test part-      and 1990s with nonprobability samples, many lesbians and
ners were also assigned comparable family circumstances, job          gay men reported that they had experienced some form of
characteristics, education levels, and housing preferences. They      housing discrimination. For example, in a statewide survey of
visited sales or rental agents and systematically recorded the        Pennsylvania lesbians and gay men conducted by the Philadel-
information and assistance they received about the advertised         phia Lesbian and Gay Task Force, housing discrimination was
unit or similar units, including location, quality, condition, rent   reported by between 9 and 16 percent of males (depending
or sales price, and other terms and conditions. Test partners         on race) and between 5 and 11 percent of females (Gross and
did not compare their experiences with one another or record          Aurand, 1996).
any conclusions about differences in treatment; each simply
                                                                      In a 2000 Kaiser Family Foundation survey, 11 percent of the
reported the details of the treatment he or she experienced as
                                                                      lesbian, gay, and bisexual respondents said they had personally
an individual homeseeker.
                                                                      experienced discrimination in renting an apartment or buying
As reported in the Discrimination in Metropolitan Housing Mar-        a home. Another 35 percent said they had not personally
kets: National Results from Phase I HDS 2000 Final Report (HUD,       experienced such discrimination but knew someone else who
2002), researchers found that discrimination persisted in both        had (Kaiser Family Foundation, 2001).
rental and sales markets of large metropolitan areas nationwide
                                                                      In a 2005 national survey of lesbian, gay male, and bisexual
but that its incidence had generally declined since 1989. Afri-
                                                                      adults (Herek, 2009a), approximately 4 percent of respondents
can Americans still faced discrimination when they searched
                                                                      reported they had experienced some form of housing discrimi-
for rental housing in metropolitan markets nationwide. White
                                                                      nation because of their sexual orientation. Such discrimination
renters were consistently favored over Black renters in 21.6
                                                                      was more common among gay men (reported by 6.5 percent)
percent of the tests (the net measure, at 2.3 percent, was much
                                                                      and lesbians (5.1 percent) than among bisexual men (nearly
lower). In particular, White renters were more likely to receive
                                                                      2 percent) and bisexual women (1.3 percent).
information about available housing units and had more op-
portunities to inspect available units. Discrimination against        When interpreting these figures, it is important to remember
Black renters declined between 1989 and 2000 but was not              that many lesbian, gay male, and bisexual people refrain from
eliminated. The overall incidence of consistent White-favored         revealing their sexual orientation in a variety of social situations
treatment dropped by 4.8 percentage points, from 26.4 percent         as a way of avoiding stigma (Herek, 2009b). For this reason,
in 1989 to 21.6 percent in 2000.                                      evaluating the prevalence of housing discrimination would be
                                                                      facilitated by knowledge of the extent to which sexual minority
Hispanic renters nationwide also faced significant levels of
                                                                      adults have concealed their sexual orientation from potential
discrimination. Non-Hispanic White renters were consistently
                                                                      landlords and real estate agents.
favored in 25.7 percent of tests (the net measure was 6.1 per­-
cent). Specifically, non-Hispanic White renters were more likely      A survey of more than 6,000 transgender people by the
to receive information about available housing and opportunities      National Center for Transgender Equality and the National
to inspect available units than were Hispanic renters. Discrimi-      Gay and Lesbian Task Force Foundation (NCTE and NGLTFF,
nation against Hispanic renters appeared to have remained             2011) indicated significant levels of housing instability for


                                                                                                                            PID1169
              Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 8 of 11

An Estimate of Housing Discrimination Against Same-Sex Couples                                                                        4


transgender people. Of the respondents, 26 percent reported       favored over gay male couples in getting an e-mail response
having to find alternative places to sleep for short periods of   in 12.3 percent of the correspondence tests (not matched
time, 11 percent reported having been evicted, and 19 percent     pairs); the net measure was 11.4 percentage points and was
reported becoming homeless because of bias.                       the only dimension of adverse treatment that was statistically
                                                                  significant. No disparities emerged in invitations to contact
Although stigma and prejudice based on sexual orientation
                                                                  the provider or to a showing of the unit. Ahmed, Andersson,
are widespread, and employment discrimination against LGBT
                                                                  and Hammarstedt (2008) did not find comparable differences
individuals has been well documented, little empirical research
                                                                  between the responses to a lesbian couple and a heterosexual
has examined housing discrimination against the LGBT com-
                                                                  couple. Lauster and Easterbrook (2011) also found no disparity
munity in the United States. The only published studies on
                                                                  between lesbian and heterosexual couples but found that gay
housing discrimination against gay men and lesbians were
                                                                  male couples were less likely than heterosexual couples to
conducted in Sweden (Ahmed, Andersson, and Hammarstedt,
                                                                  receive positive responses from housing providers.
2008; Ahmed and Hammarstedt, 2009) and Canada (Lauster
and Easterbrook, 2011). Ahmed and Hammarstedt (2009)              The Fair Housing Centers of Michigan, which comprises four
e-mailed landlords who had advertised an available apartment      local fair housing organizations, conducted a testing audit of
on an Internet service comparable to the service used for this    housing discrimination based on sexual orientation (FHC of
study. The e-mails were ostensibly sent by either a gay male      Michigan, 2007) that found disparate treatment in 32 out of
couple or by an otherwise comparable heterosexual couple.         120 (27 percent) fair housing tests it conducted. Testers posing
The study found that the heterosexual couple was significantly    as gay male or lesbian homeseekers received unfavorable treat-
more likely than the gay male couple to receive a response        ment regarding whether housing was available, the amount of
to the e-mail, to be asked to provide further information,        rent, application fees, and levels of encouragement compared
and to be invited to an immediate showing of the apartment.       with the treatment of testers posing as heterosexual homeseekers.
Regarding a gross measure of adverse treatment, Ahmed and         The gay male and lesbian testers also were subjected to offensive
Hammarstedt (2009) found that heterosexual couples were           comments.




                                                                                                                     PID1170
                   Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 9 of 11

An Estimate of Housing Discrimination Against Same-Sex Couples                                                                               9


For each study area, a new scrape file was loaded to the Access        likely to be in the market for rental housing) were retrieved from
database from the Internet listing service each day (for 6 days        this site. These boys’ and girls’ names were then consolidated
of a given week). The sampling of landlords took place during a        into two master lists. The names on each of these master lists
14-week period to allow for a comprehensive representation of          were then filtered to eliminate duplicates, gender-neutral names
landlords and available one-bedroom rental units within each           (for example, “Shannon”), and to include race-neutral names.
metropolitan area. Manual processing of Internet listings in
                                                                       After the master lists of male and female first names were cre-
Access took place 6 days a week, although scraping took place
                                                                       ated, within each study area the two sets of 20 names (40 total
7 days a week (two scrape files were loaded each Monday).
                                                                       names) were randomly divided into the eight conditions of a
                                                                       2 (Gender) X 2 (Sexual Orientation) X 2 (e-mail sender/sender’s
Conducting the E-mail Testing                                          partner) counterbalance. The result was eight lists of 5 names
                                                                       each, falling into the listed conditions, a through h, described
Overview                                                               in the preceding list. Appendix C provides the full list of male
                                                                       and female names.
After the markets to be sampled were selected and advertise-
ments were scraped, postings from each of those markets were           2. E-mail Accounts. After the lists of names were completed,
loaded to the database and matched-pair e-mail testing com-            the e-mail addresses were developed. Each of the 20 names
menced. During the 14-week data collection period, from June           was randomly assigned to a Yahoo!, Hotmail, or Gmail e-mail
through October 2011, postings processed in the audit-level            address in each of the 50 study areas to create 1,000 unique
database were randomly assigned to matched pairs of e-mails            e-mail addresses. Thus, in each study area, each name that was
from gay male and heterosexual couples or from lesbian and             used to sign the e-mails from prospective renters had a unique
heterosexual couples. The procedures in the following list were        e-mail account. We assigned an account that closely resembled
used in executing the tests and in collecting the resulting data       the first name selected but made some modifications (for ex­
to minimize the risk of detection by housing providers involved        ample, inserting numbers after the name) because of existing
in the correspondence tests.                                           accounts. So, for example, the name “Jennifer” for heterosexual
                                                                       female renters could appear on the list for both the New York
Procedures for Executing the E-mail Tests                              and Chicago metropolitan areas. Each of these Jennifers would
1. Names. First names and e-mail accounts were created for             be randomly assigned to a different e-mail account. For ex­
the e-mails from prospective gay male, lesbian, and hetero-            ample, Jennifer in New York would have the e-mail account,
sexual renters. In addition, names were created for partners           jennifer312@gmail.com, but Jennifer in Chicago would be
of the gay male and lesbian renters and for spouses of the             assigned jennifer65@yahoo.com. This one-time randomization
heterosexual renters. Eight lists of names were created:               of names to e-mail domains was critical to facilitating the track­-
                                                                       ing of e-mails that were sent to and received from housing
      a. Heterosexual renters inquiring about the unit who are
                                                                       providers.
         female.
      b. Heterosexual renters inquiring about the unit who are male.   3. Randomization. After the names were assigned to the e-mail
                                                                       domains on the four lists, tables were developed in the Access
      c. Heterosexual renters’ husbands.
                                                                       database to randomize each of the following necessary elements
      d. Heterosexual renters’ wives.                                  of all the tests to be conducted:
      e. Lesbian renters inquiring about the unit.                       a. The names given to the testers in each test.
      f. Lesbian renters’ partners.                                      b. The names given to the partner referred to in each e-mail
      g. Gay male renters inquiring about the unit.                         text. (Note: this one-time randomization meant that the
      h. Gay male renters’ partners.                                        names of the renter and partner/spouse were always
                                                                            paired together. This procedure made the inquiries more
The names appearing on these lists came from the Social Secu­               realistic and lessened the chances of detection.)
rity Administration’s website of popular baby girls’ and boys’
                                                                         c. The e-mail subject line and text (including the greeting
names.7 The top 20 girls’ names and the top 20 boys’ names in
                                                                            and closing). Appendix D reproduces the e-mail subject
the United States from 1970 through 1985 (between ages 25
                                                                            lines and text.
and 40 at the time of the study; that is, individuals who were
                                                                         d. Which e-mail was sent first to the provider.

7
    http://www.ssa.gov/oact/babynames/state/index.html.

                                                                                                                            PID1175
              Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 10 of 11

An Estimate of Housing Discrimination Against Same-Sex Couples                                                                               10


The e-mail text was developed to vary such that the wording            1. The test administrator responsible for conducting the
realistically conveyed to the housing provider that the person            correspondence tests was also charged with coding the data
inquiring about the unit came from a heterosexual, gay male,              for each test. The first set of data, on the housing unit and
or lesbian couple. The remaining text in the e-mail inquiries             the landlord, came directly from the scraping tool. These
and in the subject lines, however, was designed not to differ in          data were included in an Access database for the geographic
any other significant ways. This methodology was employed as              area in which the correspondence tests were conducted.
another way to reduce the potential for detection if a housing            Such data included the metropolitan area (area searched
provider was accidentally sampled more than once. Random-                 to find ad), subject line of the ad, posting ID, listing date,
izing the order in which the heterosexual and the same-sex                listing time, listing category (fee, no fee, by owner, “n/a”),
couple e-mails were sent decreased the likelihood that the                monthly rent, size of largest image file (in number of pixels),
treatment of these couples was because of the order in which              site-specific e-mail (that is, reply-to e-mail), and information
the e-mails were received.                                                associated with the following Internet listing service tags
                                                                          (XXTAGS): “xstreet1” (that is, address or first cross street),
4. Preparing the e-mails to be sent. Using a “mail merge”
                                                                          “xstreet2” (that is, second cross street), “city,” “state,”
feature, all the randomized elements were combined into the
                                                                          “catsAreOK” (cats allowed), “dogsAreOK” (dogs allowed),
messages sent to the housing providers. The text of the e-mails
                                                                          “feedisclosure,” and “company name.”
was constructed based on the components created in steps 2
and 3.                                                                 2. The second set of data was coded based on other aspects
                                                                          of the advertisement or the landlord not directly available
5. Sending the e-mails. Test administrator staff sent the e-mail          from the scraping tool: real estate or management company,
inquiries to the landlord of the identified housing unit. The             agent name, name of owner, reference number, e-mail
inquiries were made 1 day after the posting of the advertise-             address (from body of text), phone numbers, street address,
ment. In addition, the staff left about a 2-hour gap between the          cross streets, city or town, ZIP code, state, additional unit
times when the e-mails were sent to the provider from each                information, broker fee, broker fee amount, application
of the two parties in the matched-pair test. This procedure re-           fee, security deposit, security deposit amount, other fee,
duced the likelihood that landlords or housing providers would            other fee amount, rent discount offered, description of
suspect that they were being tested. Initially, the software utility      rent discount, lease in ad, lease term, equal opportunity
package called “Letter Me Later” was used by staff to automate            statement, protected class restriction, links to external
the process, but it was later discontinued, and an add-on for             URLs, full text of listing, and the presence or absence of
Access with the same function was used instead. This software             the following key words and phrases: “equal opportunity
enabled the staff to schedule the e-mails to be sent at particular        housing,” “female,” “senior,” “section 8,” “vacation,” “per
times and ensured that the order in which landlords received              week,” “weekly,” “move in special,” “immediately,” and
inquiries was properly varied, with each e-mail having a 50-50            “before the first of the next month.”
chance of being sent first.
                                                                       3. The test administrator coded data in the Access database
                                                                          about the process by which the correspondence tests were
Procedures for Coding the Data                                            conducted. These data included the name of the prospective
The data coded for the project came from four sources: (1) the            renters used in the test, the names of their spouses or part­
scraping tool, (2) items about the advertised unit or landlord            ners, the sexual orientation depicted in the e-mail, the
that could not be gleaned from the scraping tool, (3) the                 specific e-mail text, the subject line, the e-mail domain, the
process by which the correspondence test was conducted (the               order in which the e-mails were sent (that is, whose e-mail
time of day the e-mail was sent, which couple sent their e-mail           was sent to the provider first), and the time and date when
first, and so on), and (4) the response or nonresponse from the           the e-mail was sent.
landlord. Also, the data gathered from sources 1 and 2 on the
                                                                       4. The final set of data that each test administrator coded into
address of the unit were geocoded to the census tract level so
                                                                          the Access database included the response that each test
that census data could be merged with the data collected in this
                                                                          e-mail received (or did not receive) from the housing provider.
study. Appendix E contains the complete data dictionary, and
                                                                          After test administrators conducted the correspondence test,
the following list presents each set of items in more detail.
                                                                          they coded the data from the housing provider responses




                                                                                                                            PID1176
             Case 1:16-cv-01368-JDB Document 48-16 Filed 03/07/19 Page 11 of 11

An Estimate of Housing Discrimination Against Same-Sex Couples                                                                    11


  as they came into the prospective renters’ e-mail inboxes       g. Whether they were reminded about qualifications they
  during a 2-week period. The response was linked to the             must possess to rent the unit.
  Access spreadsheet, and the content of the response was
                                                                  h. Whether they were given a reason for the unit not being
  coded. The data collected on the responses included—
                                                                     available (if the unit was not available).
  a. Whether each prospective renter received a response.
                                                                  i. Whether they were sent an ambiguous sign of availability
  b. Whether they received more than one response.                   (for example, “The unit is technically available, but an
                                                                     application has been filled out and we’re pretty sure it’s
  c. Whether they were told the advertised unit is available.
                                                                     going to go through”).
  d. Whether they were invited to inspect the unit.
                                                                  j. Whether they were encouraged to look at a different unit
  e. Whether they were advised to call the housing provider.         owned by the same landlord (for example, “This unit
                                                                     actually isn’t available, but I have another unit in the
  f. Whether they were asked to provide additional informa-          same building you might be interested in”).
     tion regarding their quality as an applicant (for example,
     their credit score or income).




                                                                                                                  PID1177
